[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 5, 2007
                               No. 06-14692                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 04-00238-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

FREDI ALONZO TORRES,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 5, 2007)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Fredi Alonzo Torres appeals his sentence for conspiracy to possess, and
possession with the intent to distribute cocaine, 21 U.S.C. §§ 841, 960(b)(1)(B)(ii);

46 U.S.C. §§ 70506, 70508. Torres argues that he should have received a four-

level downward departure because he was a minimal participant in the offense.

See U.S.S.G. § 3B1.2(a). Torres claims that three other individuals on the boat

were designated leaders in the offense. Further, Torres was amongst the least

culpable of those involved in the offense, and he had no knowledge or

understanding of the scope of the drug importation enterprise. Alternatively,

Torres argues that he should have received a two or three-level reduction because

he was clearly less culpable than most other participants. See U.S.S.G. § 3B1.2(b).

Torres also contends that his sentence was unreasonable under United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

                           I. Minor or Minimal Role Reduction 1

        We have held that a district court’s determination of a defendant’s role in the

offense is a finding of fact to be reviewed only for clear error. United States v. De



        1
         As a preliminary matter, Torres cursorily raises the argument that his counsel did not
adequately argue for a minor role reduction. Torres’s counsel argued for a minor role reduction,
but also stated that he was aware of the law in our Circuit. Torres provides no further reasoning
behind this contention and does not cite to any authority. Therefore, Torres effectively abandons
his argument that his trial counsel was inadequate. See Doe v. Moore, 410 F.3d 1337, 1349 n.10
(11th Cir.) (refusing to consider an issue not raised sufficiently in the initial brief), cert den., 126
S. Ct. 624 (2005). Even if he has not, we decline to reach the issue. We do not generally
consider ineffective assistance of counsel claims on direct appeal because the record is typically
insufficiently developed. See Massaro v. United States, 538 U.S. 500, 505-506, 123 S. Ct. 1690,
1694, 155 L. Ed. 2d 714 (2003).

                                                   2
Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). The proponent of the

downward adjustment always bears the burden of proving the mitigating role in the

offense by a preponderance of the evidence. Id. at 939.

      The Sentencing Guidelines permit a court to decrease a defendant’s offense

level by four levels if a defendant was a “minimal participant,” U.S.S.G

§ 3B1.2(a), or two levels if it finds that the defendant was a “minor participant” in

the criminal activity. Id. § 3B1.2(b). Defendants are minimal participants if they

are “plainly among the least culpable of those involved in the conduct of a group.”

U.S.S.G. § 3B1.2, cmt. n.4. A defendant is a minor participant if he is “less

culpable than most other participants, but whose role could not be described as

minimal.” § 3B1.2, cmt. n.5. In determining whether a mitigating-role reduction

is warranted, a district court should: “[f]irst, and most importantly . . . measure the

defendant’s role against the relevant conduct for which [he] was held accountable

at sentencing.” De Varon, 175 F.3d at 945. We have recognized that this prong of

the analysis will, in many cases, be dispositive. Id. Second, the district court may

measure the defendant’s role against the other participants involved in that relevant

conduct. Id. A conspiracy can exist where there are no minor participants, and the

defendant must prove he was less culpable than most other participants. Id. at 944.

The amount of drugs imported is a material consideration in assessing a



                                           3
defendant’s role in his relevant conduct, and may be dispositive in the extreme

case. Id. at 943.

      Upon review of the briefs and the record, we find that the district court did

not clearly err in determining that Torres was not entitled to a minimal or minor

role reduction. Torres’s conduct in the offense is identical to the relevant conduct

attributed to him, specifically, serving as one of five crew members on board a boat

smuggling 3,731 kilograms of illegal drugs. Torres’s role was integral to the

smuggling operation’s success because he helped either to create or load the secret

compartment storing the cocaine. While Torres argues that he did not have

knowledge of the scope of the enterprise, he was fully aware that the purpose of the

trip was to transport and eventually distribute cocaine. The large quantity of drugs

on board the boat further supports the district court’s determination that Torres was

not a minor participant. Lastly, even though Torres, as a crew member, may have

played a smaller role relative to the boat’s captain, navigator, or engineer, his role

was still not minor when measured against the relevant conduct of the offense or

the conduct of most other participants in the offense. Accordingly, we affirm the

district court’s decision not to grant a minor or minimal role reduction under

U.S.S.G. § 3B.1.

                                 II. Reasonableness



                                           4
       Torres further argues that his sentence was unreasonable. Torres claims that

he did not have a criminal history, and the district court did not need to consider

protecting the public because he will be deported after serving his prison term.

Torres argues that the district court plainly erred by sentencing Torres to more than

9-years’ imprisonment.

       We review post-Booker sentences for reasonableness. United States v.

Talley, 431 F.3d 784, 785 (11th Cir. 2005) (per curiam). When a defendant fails to

object to an error before the district court, we review for plain error. United States

v. Raad, 406 F.3d 1322, 1323 (11th Cir.) (per curiam), cert. denied, 126 S. Ct. 196

(2005). Under a plain-error analysis, the defendant must establish (1) error, (2)

that is plain, (3) that affects substantial rights, and (4) that seriously affects the

fairness, integrity, or public reputation of judicial proceedings. United States v.

Rodriguez, 398 F.3d 1291, 1298 (11th Cir.), cert. denied, 125 S. Ct. 2935 (2005).

       Under Booker, a sentencing court is still obligated to calculate a defendant’s

guidelines range correctly. United States v. Crawford, 407 F.3d 1174, 1178 (11th

Cir. 2005). The decision in Booker, 543 U.S. at 261, 125 S. Ct. at 765-766,

mandated that courts review sentences for reasonableness in light of the factors set

forth in 18 U.S.C. § 3553(a). These factors include: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant;



                                             5
(2) the need to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for the offense; (3) the need for deterrence;

(4) the need to protect the public; (5) the need to provide the defendant with

needed educational or vocational training or medical care; (6) the kinds of

sentences available; (7) the Sentencing Guidelines range; (8) pertinent policy

statements of the Sentencing Commission; (9) the need to avoid unwarranted

sentencing disparities; and (10) the need to provide restitution to victims. 18

U.S.C. § 3553(a).

      A party challenging a sentence must bear the burden of establishing

unreasonableness in light of the 18 U.S.C. § 3553(a) factors and the record

established below. Talley, 431 F.3d at 788. Although a guidelines-range sentence

is not per se reasonable, we expect a sentence within the guidelines to be

reasonable. Id. at 787-788. Additionally, in reviewing such sentences, we do not

apply the reasonableness standard to each individual decision made during the

sentencing process, but rather we review the entirety of the final sentence for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005)

(per curiam).

      Upon review of the record and the parties’ briefs, we find no reversible

error. As a preliminary matter, Torres did not object to the reasonableness of his



                                           6
sentence before the district court—other than to object to the denial of a minor-role

adjustment—but we need not decide what standard of review applies because

Torres’s arguments fail under either the plain error or reasonableness standard of

review.

      Torres’s sentence was reasonable. The district court adopted the probation

officer’s guidelines calculations, which were correct. The district court then

considered the § 3553(a) factors and determined that a low-end-of-the-guidelines

sentence was sufficient but not greater than necessary to meet the statutory

purposes of sentencing. The district court also considered the need to provide

Torres with educational and vocational training by placing him in programs for

both. Torres’s sentence was reasonable. Accordingly, we affirm.

      AFFIRMED.




                                          7